DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51 (Fig. 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Specifically, claim 10 fails to further limit the subject matter of independent claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (JP 2007290568A; previously cited and applied).
	Regarding claims 9-12, Maeda, in the embodiment shown in Figs. 17-21, discloses a track link 61 comprising: an elongate link body including a first link strap (“top-side” portion of link bounded by dotted lines shown in reproduced and annotated Fig. 17 below), a second link strap (“bottom-side” portion of link bounded by dotted lines shown in reproduced and annotated Fig. 17 below), and a middle section (wider middle portion of the link between the first and second link straps shown to be defined between the parallel dotted lines in reproduced and annotated Fig. 17 below), and having a first track pin bore 32 and a second track pin bore 32 formed, respectively, in the first link strap and the second link strap and each extending between an inboard side and an outboard side of the elongate link body (Figs. 17 and 21); the elongate link body further including a lower shoe-mounting surface (unlabeled surface of link 61 that contacts plate or shoe 25), and an upper rail surface structured for contacting rotating elements in a machine track and defining a longitudinal midline (Fig. 21); and the upper rail surface being formed upon the first link strap, the second link strap, and the middle section; the upper rail surface is canted (labeled canted edge of first link strap clearly shown in reproduced and annotated Fig. 17 below), in an inboard-outboard direction, to the longitudinal midline in the first link strap longitudinally between the middle section and the first track pin bore (Fig. 17); and the upper rail surface is canted (labeled canted edge of second link strap clearly shown in reproduced and annotated Fig. 17 below), in the inboard-outboard direction, to the longitudinal midline in the second link strap longitudinally between the middle section and the second track pin bore (Fig. 17), wherein the upper rail surface is canted toward the longitudinal midline in each of the first link strap and the second link strap (Fig. 17), wherein the upper rail surface includes an .

    PNG
    media_image1.png
    447
    332
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Nishimori et al. (JP 09249162 A; hereinafter “Nishimori”; previously cited and applied).
	Although Fig. 17 of Maeda further discloses the upper rail surface of link 61 having a first width within the middle section, and a second width within each of the first link strap and the second link strap, and appears to show the second width being about 45% or less of the first width, Maeda fails to expressly disclose this claimed relationship.
	Nishimori, however, in the embodiment shown in Fig. 3, teaches a track link 31 in which the second width of the link straps of the link are clearly less than a first width of the middle section because of the gap S1 present between link straps of adjacent links to prevent the occurrence of abnormal noise generated due to uneven frictional contact between the links.
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the track link of Maeda by including a gap between the link straps of adjacent .

Allowable Subject Matter
11.	Claims 1-3, 5-8 and 14-20 are allowed.

Response to Arguments
12.	Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that “The drawings are objected to as allegedly not showing reference character(s) 51 and 153. Applicant disagrees as reference character 51 is shown in Fig. 3”, the Examiner notes that the drawings were/are rejected for including these reference characters not mentioned in the description.  As noted above in section 1, Fig. 3 still includes a reference character (i.e., 51) not mentioned in the description.
	In response to Applicant’s argument that “Maeda cannot be fairly understood to teach or suggest a ‘canted’ upper rail surface in the respective link strap at locations between the track pin bores and a middle section”, the Examiner respectfully disagrees and notes that reproduced and annotated Fig. 17 of Maeda clearly shows each link strap having a canted upper rail surface positioned between a respective pin bore and the middle section.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kip T Kotter/Primary Examiner, Art Unit 3617